IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 149 EM 2014
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
LARRY STURGIS,                :
                              :
               Petitioner     :


                                      ORDER




PER CURIAM

      AND NOW, this 21st day of November, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.